In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00227-CR

RANDALL RAY LYLE, Appellant                   §   On Appeal from the 371st District Court

                                              §   of Tarrant County (1239400D)

V.                                            §   July 11, 2019

                                              §   Opinion by Justice Gabriel

THE STATE OF TEXAS                            §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment adjudicating guilt. We modify the judgment

adjudicating guilt to delete the $980 fine, the $34,297.62 in restitution, and $50 of the

ordered $590 in reparations. We additionally modify the attached order to withdraw

funds to delete $1,030 from the incurred “[c]ourt costs, fees and/or fines and/or

restitution” for a remaining total of $854. It is ordered that the trial court’s judgment

adjudicating guilt is affirmed as modified.
SECOND DISTRICT COURT OF APPEALS



By /s/ Lee Gabriel
   Justice Lee Gabriel